Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Allowance is in response to the amendment on 1/20/2021 and the Terminal Disclaimer filed 2/04/2021.  Claims 1-24 are pending.  Claims 1, 11, and 20 have been amended.  Claims, 1 (a machine), 11 (a non-transitory CRM), and 20 (a machine) are independent.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the amendment of 1/20/2021 the independent claims 1, 11, and 20 have been amended to include: “upon determining that the first pass code (Ri) is identical to the second pass code (R2), allowing the user device to access the resource and generating a new challenge code (c)”.
The most relevant art to this feature is Jablon U.S. 6,226,383.  Jablon discloses that it was known in the art to utilize a random challenge for each authentication that is hidden in a discrete logarithm, see Jablon U.S. 6,226,383, Fig. 3
(RA/RB).  However, it would not have been obvious to further modifiy Harini in view of Shin with Jablon to arrive at the above noted claim scope.  This is for at least the reason that Harini in view of Shin keeps other data secret from the user device (e.g. the base (g) and the pass code (R1)) and the further inclusion of obscuring a random challenge . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892:
Wallrabenstein, US 10,771,267, discloses generating a new challenge for use in a discrete logarithm computation based on a time period.
Furukawa, US 7,567,672, discloses exchanging a challenge information using a discrete logarithm (modulus) calculation.
Tola et al., US 10,778,659, disclose an IoT system that generates keys using device and user data and a discrete logarithm. 
Grzonkowski et al., US 8,411,854 discloses a user authentication system using discrete logarithms where a challenge graph is generated.
Lin et al., US 8,850,540, discloses a system whereby a dynamic challenge is created and exchanged through the exchange Diffie Hellman public keys.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165.  The examiner can normally be reached on M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W CHAO/Examiner, Art Unit 2492